Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 8-12, 14 and 16-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the system comprising:
Claim 1: the spacer electrically isolates a first bulk superconductor ring of the two or more bulk superconductor rings from a second bulk superconductor ring of the two or more bulk superconductor rings, and wherein the first bulk superconductor ring is configured to induce a magnetic field in the second bulk superconductor ring, including along with the remaining limitations of claim 1.
Claim 11: a first bulk superconductor ring of the multiple bulk superconductor rings is electrically isolated from a second bulk superconductor ring of the multiple bulk superconductor rings; and inducing a magnetic field in the second bulk superconductor ring by the first bulk superconductor, including along with the remaining limitations of claim 11. 
Claim 14: the multiple bulk superconductor rings are configured to be magnetically linked while a current runs through a first bulk superconductor ring of the multiple bulk superconductor rings, including along with the remaining limitations of claim 14.   

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 25, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837